UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4140
DAVID LEE TIGNOR,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of Virginia, at Big Stone Gap.
                  James P. Jones, District Judge.
                          (CR-01-10051)

                      Submitted: August 26, 2003

                      Decided: September 12, 2003

      Before WIDENER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Stephen J. Kalista, Big Stone Gap, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Jennifer R. Bockhorst, Assistant
United States Attorney, Eric M. Hurt, Assistant United States Attor-
ney, Abingdon, Virginia, for Appellee.
2                      UNITED STATES v. TIGNOR
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   David Tignor appeals his conviction for one count of being a felon
and unlawful user of a controlled substance in possession of a firearm,
in violation of 18 U.S.C. §§ 922(g)(1), 922(g)(3) (2000). The district
court sentenced Tignor to seventy-eight months of imprisonment, to
be followed by a supervised release term of three years. Finding no
reversible error, we affirm.

   Tignor contends that the district court erred in denying his request
for a jury instruction on entrapment. To be entitled to a requested jury
instruction, the defendant must establish a sufficient evidentiary foun-
dation to support the instruction. United States v. Lewis, 53 F.3d 29,
32 n.8 (4th Cir. 1995). "Entrapment is an affirmative defense, and the
defendant has the initial burden to ‘produce more than a scintilla of
evidence that the government induced him to commit the charged
offense’ before the burden shifts to the government to prove beyond
a reasonable doubt that the defendant was predisposed to commit the
crime." United States v. Sligh, 142 F.3d 761, 762-63 (4th Cir. 1988)
(internal citations omitted). We conclude that Tignor was not entitled
to a jury instruction on entrapment because he was predisposed to
committing the charged offense.

   Tignor also contends that the district court erred in denying his
motion for a judgment of acquittal with regard to the .12 gauge shot-
gun found in his residence. In reviewing the denial of a motion for
a judgment of acquittal, this court must determine "whether there is
substantial evidence . . . which, taken in the light most favorable to
the prosecution, would warrant a jury finding that the defendant was
guilty beyond a reasonable doubt." United States v. MacCloskey, 682
F.2d 468, 473 (4th Cir. 1982).

  The elements of a § 922(g)(1) violation are that: "(1) the defendant
previously had been convicted of a crime punishable by a term of
                        UNITED STATES v. TIGNOR                          3
imprisonment exceeding one year; (2) the defendant knowingly pos-
sessed . . . the firearm; and (3) the possession was in or affecting com-
merce, because the firearm had traveled in interstate or foreign
commerce." United States v. Langley, 62 F.3d 602, 606 (4th Cir.
1995) (en banc). In addition, § 922(g)(3) provides, in relevant part,
that "[i]t shall be unlawful for any person . . . who is an unlawful user
of or addicted to any controlled substance . . . to . . . possess . . . any
firearm." 18 U.S.C. § 922(g)(3).

   Blake Gordon, an agent from the Bureau of Alcohol, Tobacco, and
Firearms, testified that the shotgun had traveled in interstate com-
merce. In addition, Tignor stipulated that he had been convicted of a
felony and does not challenge the jury’s finding that he was an unlaw-
ful drug user. Further, we conclude that there was sufficient evidence
for a jury to conclude that Tignor had constructive possession of the
.12 gauge shotgun found in a closet near a bedroom in Tignor’s resi-
dence. See United States v. Schocket, 753 F.2d 336, 340 (4th Cir.
1985).

   Accordingly, we affirm Tignor’s conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED